DETAILED ACTION
Claims 1-2 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Schaefer on September 1, 2022.
The application has been amended as follows: 
1.	An adjustment sound-generating temple comprising: 
a hinge member that is fastened to a pivot portion of a frame, said hinge member is provided with a pivot part, which has a first set of saw teeth and a pivot pin at one end; 
a connecting seat that is combined with said hinge member, said connecting seat has an insert slot on the front and an extension rod at the end, a second set of saw teeth on two sides of an inner part of said connecting seat, a pivot hole on said connecting seat is designed to receive said pivot pin; and 
a temple that receives said extension rod of the said connecting seat;
wherein said hinge member made of polycarbonate material, giving it higher stiffness than said frame and/or said connecting member.

Reasons for Allowance
The examiner’s statement of reasons for allowability of this application included in the Office action mailed May 23, 2022, remain unchanged. All claims thus being allowable, prosecution on the merits is closed in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to avoid a potential rejection under 112(b).  See co-filed interview summary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                      September 1, 2022